Moyer, C.J.
Edwin Davila, counsel for defendants in the above-captioned case, has filed an affidavit seeking the disqualification of Judge Glen B. Morgan from further proceedings in this case. Affiant claims that Judge Morgan improperly issued ex parte temporary restraining orders against affiant’s clients and asserts that the issuance of these orders demonstrates a bias and prejudice on the part of Judge Morgan.
WJiile affiant now claims that Judge Morgan demonstrated bias and prejudice in issuing the temporary orders, the record indicates that affiant consented to Judge Morgan’s order of April 28, 1995 that dissolved the temporary order and entered a preliminary injunction. Moreover, affiant made no claim of bias or prejudice in his motion to vacate the temporary orders filed on April 24, 1995. This assertion was not made by affiant until after plaintiffs filed a motion to show cause, alleging that defendants were violating the terms of the preliminary injunction, and then just three days before the May 22, 1995 hearing on the motion to show cause. Having reviewed the record, I cannot conclude that the *1276mere issuance of an ex parte temporary order is grounds for disqualification of the judge who issued the order.
This affidavit appears to have been filed solely for purposes of delaying the May 22 hearing on the motion to show cause in that it was filed the Friday before the Monday hearing and contains allegations that could have been raised prior to that date. Affidavits of disqualification that are filed solely for purposes of delay are an abuse of the purpose for which R.C. 2701.03 is intended and are a waste of judicial resources. In re Disqualification of Spahr (1987), 36 Ohio St.3d 603, 522 N.E.2d 457.
The affidavit of disqualification is found not well taken and is denied. The case shall proceed before Judge Morgan.